

	

		III 

		109th CONGRESS

		1st Session

		S. RES. 1

		IN THE SENATE OF THE UNITED STATES

		

			January 4, 2005

			

				Mr. Frist (for himself and

			 Mr. Reid) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Informing the President of the United

		  States that a quorum of each House is assembled.

	

	

		

			That a committee consisting

			 of two Senators be appointed to join such committee as may be appointed by the

			 House of Representatives to wait upon the President of the United States and

			 inform him that a quorum of each House is assembled and that the Congress is

			 ready to receive any communication he may be pleased to make.

		

